DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6 and 12 (Currently Amended)
Claims 2-3 and 7-8 (Previously Presented)
Claims 4-5 and 9-10 (Original)
Claims 11 (Canceled)

Response to Arguments
Applicant’s amendments and arguments, filed on 11/24/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claims presented in this office action.
Regarding the Applicant’s arguments that the prior art(s) does/do not teach “…the battery device stopping providing power when the discharge current of the battery device is greater than the present over-discharge current protection value, which corresponds to the specific voltage range of the operating voltage of the battery device. Accordingly,… each voltage range corresponds to an over-discharge current protection value” and “wherein in response to a discharge current of the battery device being greater than the present over-discharge current protection value, the battery device 
Kurokawa teaches the management chip 10, Fig. 1; [0048], lines 1-6 controlling the battery cell to discharge 14, Fig. 1; [0048], lines 4-6; abstract, lines 6-9;
each voltage range 1.00-2.300V, Fig. 7 corresponds to an over-discharge current protection value value at inputs of 16a of 11, Fig. 9; [0075] [0076], and protection values values at inputs of 16a of 11, Fig. 9; [0075] [0076] corresponding to the voltage ranges voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068];
wherein the battery cell has an upper operating voltage <4.275V, Fig. 7, prior to overcharge, [0055]; VR1: overcharge protection range; VR2: CV charging range; VR3: quick charge starting voltage range; VR4: over-discharge protection range: VR5: charge inhibit range Fig. 7; [0068]; over-charge protection at 4.275V; over-discharge protection at 2.3V; over-discharge range 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056] and a lower operating voltage >2.300V, Fig. 7, prior to over-discharge at 2.300V; ≤ 2.300 over-discharge; [0055] [0056], and 
wherein in response to a discharge current of the battery device being greater than abstract, lines 6-9 the present over-discharge current protection value at inputs of 16a of 11, Fig. 9; [0075] [0076]; per Ohm’s law, over-discharge current value corresponding to the voltage range 1.00-2.300V, Fig. 7 [0055] [0068], the battery device stops providing power abstract, lines 6-9; [0055].
Yang teaches discharge with a constant power ([0067], lines 7-8).
the over-discharge current protection [0051], lines 1-10 values are C-rate unit 0.2C or 1C, Fig. 4A; [0058]; wherein the upper operating voltage 4.196V at charging rate of 0.2C, Fig. 4A corresponds to a remaining battery capacity of 100%, Fig. 4A, and the lower operating voltage 2V at charging rate of 0.2C, Fig. 4A corresponds to the remaining battery capacity of 0% Fig. 4A of the battery cell 110, Fig. 1.
Regarding the Applicant’s arguments that the prior art(s) does/do not teach “the management chip controlling the battery cell to discharge with a constant power”, “each voltage range corresponds to an over-discharge current protection value” and “wherein in response to a discharge current of the battery device being greater than the present over-discharge current protection value, the battery device stops providing power”, on page 15 of the Remarks section, the Examiner respectfully disagrees because
Kurokawa teaches the management chip 10, Fig. 1; [0048], lines 1-6 controlling the battery cell to discharge 14, Fig. 1; [0048], lines 4-6; abstract, lines 6-9;
each voltage range 1.00V- 2.300V, Fig. 7 corresponds to an over-discharge current protection value value at inputs of 16a of 11, Fig. 9; [0075] [0076], and protection values values at inputs of 16a of 11, Fig. 9; [0075] [0076] corresponding to the voltage ranges voltage ranges between 2.300-4.275V and 1.0- 2.300V, Fig. 7 [0068];
wherein the battery cell has an upper operating voltage <4.275V, Fig. 7, prior to overcharge, [0055]; VR1: overcharge protection range; VR2: CV charging range; VR3: quick charge starting voltage range; VR4: over-discharge protection range: VR5: charge inhibit range Fig. 7; [0068]; over-charge protection at 4.275V; over-discharge protection over-discharge range 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056] and a lower operating voltage >2.300V, Fig. 7, prior to over-discharge; ≤ 2.300 over-discharge; [0055] [0056], and 
wherein in response to a discharge current of the battery device being greater than abstract, lines 6-9 the present over-discharge current protection value at inputs of 16a of 11, Fig. 9; [0075] [0076]; per Ohm’s law, over-discharge current value corresponding to the voltage range 1.00-2.300V, Fig. 7 [0055] [0068], the battery device stops providing power abstract, lines 6-9; [0055].
Yang teaches discharge with a constant power ([0067], lines 7-8).
Ju teaches the over-discharge current protection [0051], lines 1-10 values are C-rate unit 0.2C or 1C, Fig. 4A; [0058],
wherein the upper operating voltage 4.196V at charging rate of 0.2C, Fig. 4A corresponds to a remaining battery capacity of 100%, Fig. 4A, and the lower operating voltage 2V at charging rate of 0.2C, Fig. 4A corresponds to the remaining battery capacity of 0% Fig. 4A of the battery cell 110, Fig. 1.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-4, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (U.S. 2013/0200847), in view of Yang (U.S. 2013/0151227) and further in view of Ju (U.S. 2013/0341923).

Regarding claim 1, Kurokawa teaches a battery device (100, Fig. 1), comprising: at least one battery cell (20, Fig. 1), configured to store electricity (abstract, lines 1-5) wherein the battery cell has an upper operating voltage (<4.275V, Fig. 7, prior to overcharge, [0055]) (VR1: overcharge protection range; VR2: CV charging range; VR3: quick charge starting voltage range; VR4: over-discharge protection range: VR5: charge inhibit range Fig. 7; [0068]; over-charge protection at 4.275V; over-discharge protection at 2.3V; 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056]) and a lower operating voltage (>2.300V, Fig. 7, prior to over-discharge; ≤ 2.300 over-discharge; [0055] [0056]); and 
a management chip (10, Fig. 1; [0048], lines 1-6), coupled to the battery cell (20, Fig. 1), the management chip controlling the battery cell to discharge (14, Fig. 1; [0048], lines 4-6; abstract, lines 6-9), wherein 
an interval (interval between 2.300-4.275V and 1.0- 2.300V, Fig. 7) between the upper operating voltage (<4.275V, Fig. 7, prior to overcharge; [0055]) and the lower operating voltage (>2.300V, Fig. 7, prior to over-discharge at 2.300V; 1.00-2.300V over-discharge; [0055] [0056]) is divided into a plurality of voltage ranges (voltage ranges 
each voltage range (1.00-2.300V, Fig. 7) corresponds to an over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]), and protection values (values at inputs of 16a of 11, Fig. 9; [0075] [0076]) corresponding to the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068]); 
wherein the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068]) and the over-discharge current protection values (values at inputs of 16a of 11, Fig. 9; [0075] [0076]) are set in the management chip (10, Fig. 1; [0048], lines 1-6), wherein the management chip (10, Fig. 1; [0048], lines 1-6) sets  the over-discharge current protection (by 16a of 11, Fig. 9; [0075] [0076]) corresponding to a specific voltage range (1.00- 2.300V, over-discharge, Fig. 7 [0055]) among the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068]) as a present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9 corresponding to the voltage range 1.00-2.300V; [0075] [0076]) of the battery device (100, Fig. 1) after the management chip (10, Fig. 1; [0048], lines 1-6) detects and determines that an operating voltage ([0050], lines 6-7) of the battery cell (20, Fig. 1) 
wherein in response to a discharge current of the battery device being greater than (abstract, lines 6-9) the present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]; per Ohm’s law, over-discharge current value corresponding to the voltage range 1.00-2.300V, Fig. 7 [0055] [0068]), the battery device stops providing power (abstract, lines 6-9; [0055]).
Kurokawa does not explicitly teach (discharge with) a constant power. 
Yang teaches discharge with a constant power ([0067], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discharge with a constant power of Yang’s into Kurokawa’s, in order to provide stable operation of the system ([0006], lines 3-4).
The combination does not explicitly teach (wherein the overdischarge current protection values) are C-rate unit; (wherein the upper operating voltage) corresponds to a remaining battery capacity of 100% of the battery cell and (the lower operating voltage) corresponds to the remaining battery capacity of 0% of the battery cell, 
Ju teaches the over-discharge current protection ([0051], lines 1-10) values are C-rate unit (0.2C or 1C, Fig. 4A; [0058]); wherein the upper operating voltage (4.196V at charging rate of 0.2C, Fig. 4A) corresponds to a remaining battery capacity of 100% (100, Fig. 4A), and the lower operating voltage (2V at charging rate of 0.2C, Fig. 4A) corresponds to the remaining battery capacity of 0% (0, Fig. 4A) of the battery cell (110, 
Regarding claim 2, Kurokawa teaches the battery device of claim 1, in view of Yang and further in view of Ju, wherein a plurality of over-discharge current protection values (corresponding value at inputs of 16a of 11, Fig. 9; [0075] [0076]) corresponding to the voltage ranges (voltage ranges between 2.300-4.275V, e.g., 4.250-4.300V, 4.230-4.250V, 4.170-4.230V, 3.000-4.170V,  2.800-3.000V, 2.100-2.800V, 1.900-2.100V, Fig. 7; over-charge protection at 4.275V; over-discharge protection at 2.3V; 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056]) are set in the management chip (10, Fig. 1; [0048], lines 1-6), the management chip sets the over-discharge current protection value (value at inputs of 16a, Fig. 9; [0075] [0076]) corresponding to a specific voltage range (specific range of voltage ranges between 2.300-4.275V, Fig. 7 [0068])  among the voltage ranges (voltage ranges between 2.300-4.275V, Fig. 7 [0068]) as a present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9 corresponding to voltage range 1.00-2.300V; [0075] [0076]) of the battery device (100, Fig. 1) after the management chip (10, Fig. 1; [0048], lines 1-6) detects and determines that the operating voltage ([0050], lines 6-7) of the battery cell (20, Fig. 1) 
Korokawa does not explicitly teach peak discharge current protection. 
Yang teaches a plurality of excess current protection ([0054], lines 1-10) for discharge with a constant power ([0067], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of excess current protection of Yang’s into Kurokawa’s, in view of Ju’s, in order to provide a safe system operation.
Regarding claim 3, Kurokawa teaches the battery device of claim 2, in view of Yang and further in view of Ju, wherein a plurality of outrush discharge current protection values ([0054], lines 1-10; [0067], lines 7-8; Yang) corresponding to the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068] with corresponding value at inputs of 16a of 11, Fig. 9 for discharge current protection; [0075] [0076]) are set in the management chip (10, Fig. 1; [0048], lines 1-6), the management chip sets the outrush discharge current protection values ([0054], lines 1-10; [0067], lines 7-8; Yang) corresponding to the specific voltage range (1.00-2.300V, Fig. 7 [0068]) among the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068]) as a present outrush discharge current protection value ([0054], lines 1-10; [0067], lines 7-8; Yang) of the battery device (100, Fig. 1) after the management chip (10, Fig. 1; [0048], lines 1-6) detects and determines that the operating voltage ([0050], lines 6-7) of the battery cell (20, Fig. 1) has fallen in the 
Regarding claim 4, Kurokawa teaches the battery device of claim 3, in view of Yang and further in view of Ju, further comprising: at least one transistor (14, Fig. 1), coupled to the battery cell (20, Fig. 1) and the management chip (11, Fig. 1; [0086], lines 8-13), the battery cell (20, Fig. 1) outputting the electricity ([0048], lines 4-5; abstract, lines 6-9) in response to turning on the transistor (14, Fig. 1); and
a sensing resistor (Rs, Fig. 1; [0086], lines 8-13), coupled to the battery cell (20, Fig. 1) and the management chip (30, Fig. 1; [0086], lines 8-13), to detect the discharge current ([0050], lines 3-4; [0086], lines 8-13) of the battery device (100, Fig. 1), 
wherein the management chip (11, Fig. 1; [0086], lines 8-13) turns off the transistor (14, Fig. 1) when the discharge current ([0050], lines 3-4; [0086], lines 8-13) of the battery device (100, Fig. 1) exceeds the present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]), peak discharge current protection value ([0054], lines 1-10; [0067], lines 7-8; Yang), or outrush discharge current protection value ([0054], lines 1-10; [0067], lines 7-8; Yang), so that the battery device (100, Fig. 1) stops providing electricity (abstract, lines 6-9; [0055], lines 7-12).
Regarding claim 6, Kurokawa teaches a method of operating a battery device (100, Fig. 1), comprising: controlling at least one battery cell (20, Fig. 1) to discharge (14, Fig. 1; [0048], lines 4-6; abstract, lines 6-9) and detecting a voltage ([0050], lines 6-7) of the battery cell (20, Fig. 1) using a management chip (10, Fig. 1; [0048], lines 1-6) wherein 
an interval (2.300-4.275V and 1.00-2.300V, Fig. 7) between the upper operating voltage (<4.275V, Fig. 7, prior to overcharge, [0055]) and the lower operating voltage (>2.300V, Fig. 7, prior to over-dicharge; 1.00-2.300V over-discharge [0055] [0056]) is divided into a plurality of voltage ranges (voltage ranges between 2.300-4.275V, e.g., 4.250-4.275V, 4.230-4.250V, 4.170-4.230V, 3.000-4.170V,  2.800-3.000V, 2.300-2.800V; and 1.00-2.300V, Fig. 7; over-charge protection at 4.275V; over-discharge protection at 2.3V; 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056]) and the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068]) are consecutive, and 
each voltage range (each of voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7) corresponds to an over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]), based on the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068])  and the over-discharge current protection values (values at inputs of 16a of 11, Fig. 9; [0075] [0076]) corresponding to the voltage ranges set in the management chip (10, Fig. 1; [0048], lines 1-6), setting by 
in response to a discharge current of the battery device being greater than (abstract, lines 6-9) the present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]; per Ohm’s law, over-discharge current value corresponding to the voltage range 1.00-2.300V, Fig. 7 [0055] [0068]), the battery device stops providing power (abstract, lines 6-9; [0055]).
Kurokawa does not explicitly teach (discharge with) a constant power.
Yang teaches discharge with a constant power ([0067], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discharge with a constant power of Yang’s into Kurokawa’s, in order to provide stable operation of the system ([0006], lines 3-4).
The combination does not explicitly teach wherein the over-discharge current protection values are C-rate unit; (wherein the upper operating voltage) corresponds to a remaining battery capacity of 100% of the battery cell and (the lower operating voltage) corresponds to the remaining battery capacity of 0% of the battery cell, 
Ju teaches the over-discharge current protection ([0051], lines 1-10) values are C-rate unit (0.2C or 1C, Fig. 4A; [0058]); wherein the upper operating voltage (4.196V at charging rate of 0.2C, Fig. 4A) corresponds to a remaining battery capacity of 100% (100, Fig. 4A), and the lower operating voltage (2V at charging rate of 0.2C, Fig. 4A) corresponds to the remaining battery capacity of 0% (0, Fig. 4A) of the battery cell (110, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the over-discharge current protection values are C-rate unit; wherein the upper operating voltage corresponds to a remaining battery capacity of 100%, and the lower operating voltage corresponds to the remaining battery capacity of 0% of the battery cell of Ju’s into Kurokawa’s, in view of Yang’s, in order to control and monitor the discharge time and SOC based on the detected voltage and C-rate ([0057]-[0059]; Ju).
Regarding claim 7, Kurokawa teaches the method of claim 6, in view of Yang and further in view of Ju, further comprising: based on a plurality of the over-discharge current protection values (values at inputs of 16a of 11, Fig. 9; [0075] [0076]) corresponding to the voltage ranges (voltage ranges between 2.300-4.275V, i.e., 4.250-4.275V, 4.230-4.250V, 4.170-4.230V, 3.000-4.170V,  2.800-3.000V, 2.300-2.800V; and 1.00-2.300V, Fig. 7; over-charge protection at 4.275V; over-discharge protection at 2.3V; 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056] [0068]) that are set in the management chip (10, Fig. 1; [0048], lines 1-6), setting by the management chip 
Korokawa does not explicitly teach peak discharge current protection. 
Yang teaches a plurality of excess current protection ([0054], lines 1-10) for discharge with a constant power ([0067], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of excess current protection of Yang’s into Kurokawa’s, in view of Ju’s, in order to provide a safe system operation.
Regarding claim 8, Kurokawa teaches the method of claim 7, in view of Yang and further in view of Ju, further comprising: based on a plurality of outrush discharge current protection values ([0054], lines 1-10; [0067], lines 7-8; Yang) corresponding to the voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7 [0068] with corresponding values at inputs of 16a of 11, Fig. 9; [0075] [0076]) that are set in the management chip (10, Fig. 1; [0048], lines 1-6), setting by the management chip the outrush discharge current protection values ([0054], lines 1-10; [0067], lines 7-
Regarding claim 9, Kurokawa teaches the method of claim 7, in view of Yang and further in view of Ju, further comprising: detecting the discharge current ([0050], lines 3-4; [0086], lines 8-13) of the battery device (100, Fig. 1) using a sensing resistor (Rs, Fig. 1; [0086], lines 8-13), wherein the management chip (11, Fig. 1; [0086], lines 8-13) turns off a transistor (14, Fig. 1) to make the battery device (100, Fig. 1) stop providing electricity (abstract, lines 6-9; [0055], lines 7-12) when the discharge current ([0050], lines 3-4; [0086], lines 8-13) of the battery device (100, Fig. 1) exceeds (abstract, lines 6-9; [0055], lines 7-12) the present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]), peak discharge current protection value ([0054], lines 1-10; [0067], lines 7-8; Yang), or outrush discharge current protection value ([0054], lines 1-10; [0067], lines 7-8; Yang).
Regarding claim 12, Kurokawa teaches a battery device (100, Fig. 1), comprising: at least one battery cell (20, Fig. 1), configured to store electricity (abstract, lines 1-5); and a management chip (10, Fig. 1; [0048], lines 1-6), coupled to the battery cell (20, Fig. 1), 
wherein an interval (between 2.300-4.275V and 1.00-2.300V, Fig. 7; [0068]) between the upper operating voltage (<4.275V, Fig. 7; prior to overcharge, [0055]) and the lower operating voltage (>2.300V, Fig. 7; prior to over-discharge and/or deep discharge; 1.00-2.300V over-discharge; [0055] [0056]) of the battery cell is divided into a plurality of battery voltage ranges (voltage ranges between 2.300-4.275V, i.e., 4.250-4.275V, 4.230-4.250V, 4.170-4.230V, 3.000-4.170V,  2.800-3.000V, 2.300-2.800V; and 1.00-2.300V, Fig. 7; over-charge protection at 4.275V; over-discharge protection at 2.3V; 1.0V - 2.3V; deeply discharge protection at 1.0V; [0055] [0056] [0068]), and the battery voltage ranges are consecutive, and each battery voltage range (each of above voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7) corresponds to an over-discharge current protection value (corresponding value at inputs of 16a of 11, Fig. 9; [0075] [0076]), wherein the battery voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7) and the over-discharge current protection values (values at inputs of 16a of 11, Fig. 9; [0075] [0076]) are set in the management chip (10, Fig. 1; [0048], lines 1-6), wherein the management chip sets the over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]) corresponding to a specific battery voltage range (1.00-2.300V, Fig. 7 [0068]) among the battery voltage ranges (voltage ranges between 2.300-4.275V and 1.00-2.300V, Fig. 7) as a present over-discharge current protection value (value
wherein in response to a discharge current of the battery device being greater than (abstract, lines 6-9) the present over-discharge current protection value (value at inputs of 16a of 11, Fig. 9; [0075] [0076]; per Ohm’s law, over-discharge current value corresponding to the voltage range 1.00-2.300V, Fig. 7 [0055] [0068]), the battery device stops providing power (abstract, lines 6-9; [0055]).
Kurokawa does not explicitly teach (discharge with) a constant power. 
Yang teaches discharge with a constant power ([0067], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discharge with a constant power of Yang’s into Kurokawa’s, in order to provide stable operation of the system ([0006], lines 3-4).
The combination does not explicitly teach an interval between a remaining capacity of 100% and 0% of the battery cell is divided into a plurality of battery capacity ranges, wherein the battery capacity ranges is set in the management chip, wherein the management chip sets a specific battery capacity range among the battery capacity ranges of the battery device after the management chip detects and determines that the battery capacity of the battery cell has fallen in the specific battery capacity range among the battery capacity ranges, (wherein the over-discharge current protection values) are C-rate unit.
.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (U.S. 2013/0200847), Yang (U.S. 2013/0151227) and Ju (U.S. 2013/0341923), as applied above in claims 4 and 9, and further in view of Yoshio (U.S. 2005/0242779).
Regarding claim 5, Kurokawa teaches the battery device of claim 4, in view of Yang and further in view of Ju. The combination does not teach further comprising: a fuse, coupled to the battery cell and the transistor; and a sub-management chip, coupled to the battery cell and the fuse, wherein the sub-management chip cuts off the fuse to make the battery device stop providing electricity when the transistor fails to turn off to provide electricity
Yoshio teaches a fuse (F1, Fig. 3) , coupled to the battery cell (cell1-cell3, Fig. 3) and the transistor (NMO coupled between F1 and 39, Fig. 3); and a sub-management chip (3B, Fig. 3 or 14; [0100]), coupled to the battery cell (cell1-cell3, Fig. 3) and the fuse (F1, Fig. 3), wherein the sub-management chip (3B, Fig. 3 or 14; [0100]) cuts off the fuse to make the battery (cell1-cell3, Fig. 3) device stop providing electricity when the transistor (S1, S2, controlled by 31, Fig. 3B) fails to turn off to provide electricity; over-discharge current protection and voltage ranges ([0002] [0050], Fig. 2, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fuse, coupled to the battery cell and the transistor; and a sub-management chip, coupled to the battery cell and the fuse, wherein the sub-
Regarding claim 10, Kurokawa teaches the method of claim 7, in view of Yang and further in view of Ju. The combination does not teach further comprising: cutting off a fuse by a sub-management chip to stop the supply of electricity by the battery device when the transistor fails to turn off to make the battery device stop providing electricity.
Yoshio teaches cutting off (NMO coupled between F1 and 39, Fig. 3) a fuse (F1, Fig. 3) by a sub-management chip (3B, Fig. 3 or 14; [0100]) to stop the supply of electricity by the battery device (cell1-cell3, Fig. 3) when the transistor (S1, S2, controlled by 31, Fig. 3B) fails to turn off to make the battery device (cell1-cell3, Fig. 3) stop providing electricity ; over-discharge current protection and voltage ranges ([0002] [0050], Fig. 2, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cutting off a fuse by a sub-management chip to stop the supply of electricity by the battery device when the transistor fails to turn off to make the battery device stop providing electricity of Yoshio’s into Kurokawa’s, in view of Yang’s and further in view of Ju’s, in order to provide further protection for safety.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 10, 2021